             Case 5:20-cv-02453-MMB Document 8 Filed 07/22/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK ALLEN RIVERA,                            :
    Plaintiff,                                 :
                                               :
        v.                                     :      CIVIL ACTION NO. 20-CV-2453
                                               :
DOCTOR JESSE KIRSH, et al.,                    :
    Defendants.                                :

                                              ORDER

        AND NOW, this 22nd day of July, 2020, upon consideration of Plaintiff Frank Allen

Rivera’s Motion to Proceed In Forma Pauperis (ECF No. 4), and his pro se Complaint (ECF No.

1), it is ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Frank Allen Rivera, #2017-1875, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Berks County Jail or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Rivera’s inmate account; or (b) the

average monthly balance in Rivera’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Rivera’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Rivera’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.
            Case 5:20-cv-02453-MMB Document 8 Filed 07/22/20 Page 2 of 4




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Berks County Jail.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE for the reasons stated in the Court’s Memorandum as follows:

               a.     All claims against Defendant Berks County Jail System Medical

               Department are DISMISSED WITH PREJUDICE.

               b.     All claims against Defendant Doctor Jesse Kirsh are DISMISSED

               WITHOUT PREJUDICE.

       6.      The Clerk of Court is DIRECTED to terminate Berks County Jail System

Medical Department as a Defendant.

       7.      Rivera may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Rivera’s claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case to

state a claim. The amended complaint may not rename Berks County Jail System Medical

Department as a Defendant. When drafting his amended complaint, Rivera should be mindful of

the Court’s reasons for dismissing the claims in his initial Complaint as explained in the Court’s

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.
            Case 5:20-cv-02453-MMB Document 8 Filed 07/22/20 Page 3 of 4




       8.      The Clerk of Court is DIRECTED to send Rivera a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Rivera may use this form to file his amended complaint if he chooses to do so.

       9.      If Rivera does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       10.     If Rivera fails to file any response to this Order, the Court will conclude that

Rivera intends to stand on his Complaint and will issue a final order dismissing this case. 1 See


1
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
          Case 5:20-cv-02453-MMB Document 8 Filed 07/22/20 Page 4 of 4




Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:


                                              s/ Michael M. Baylson
                                              MICHAEL M. BAYLSON, J.




pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”).
